Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 07/19/2021.  As directed by the amendment: claims 13-26 have been withdrawn.  Thus, claims 1-12 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Current withdrawn claims 13-26 are now cancelled due to the claims being withdrawn without traverse in the response to restriction requirement filed 09/08/2020. Claims 13-26 were withdrawn from prosecution previously and can’t be rejoined since they are not depending from allowable claim 1 and are not directed to a method of using or making the device of allowable claim.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
REASONS FOR ALLOWANCE
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “the plurality of cutting edges is sized and configured to cut through bone in response to a linear, non-rotational force on the implant” as set forth in claim 1. 
The closest prior art of Collins et al. (2010/003638) fails to disclose an integrated bone fusion implant comprising a bone cutting broach coupled to a distal end of the core of an implant; where the broach comprises a plurality of cutting edges sized and configured to cut through bone in response to a linear, non-rotational force on the implant. The implant and broach in Collins et al. requires the application of a rotational force. Claims 1-12 have not been found anticipated by or obvious over any prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774